Citation Nr: 1138784	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-38 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for a service-connected left knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  He had additional service with the Mississippi Army National Guard from January 1974 to January 1980, and from April 1980 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

The issues of entitlement to initial increased ratings for a service-connected knee disabilities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's low back disability first manifested after his separation from service and is unrelated to any incident therein.


CONCLUSION OF LAW

The Veteran's current low back disability was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2010).  

The Veteran, in written statements, contends that his current low back disability is the result of an in-service injury.  Specifically, the Veteran contends that, while on active duty around 1975, he fell between a jeep and a trailer during field training and sustained a twisting injury to his back.  The Veteran contends that injury twisted the discs in his back and neck, causing them to lose water and dry out and, years later, degenerate.  The Veteran asserts that following the injury, he continued to have back pain but did not believe that it was anything serious.

Service medical records from the Veteran's period of active service show treatment for numerous problems, including knee pain, stomach cramps, an ingrown toenail, foot problems, a gum abrasion, a swollen scar area over a tattoo, an ear infection, headaches, sun sensitivity, chest pains, finger tip pains, shortness of breath, chest pain, and rib pain, but are negative for complaints or clinical findings relating to any low back problems.  During separation examination in November 1976, the Veteran denied a history of back problems and clinical evaluation of the spine was normal.  In January 1977, the Veteran certified that there had been no change in his medical condition since his November 1976 examination for the purposes of separation.

Thereafter, service medical records from the Veteran's period of National Guard service show that, during examinations in March 1980, February 1985, March 1989, and July 1993, the Veteran denied a history of back problems and his spine was found to be normal upon clinical evaluation.  Service treatment notes dated from May 1989 to July 1997 are also negative for complaints or clinical findings related to the back.  However, National Guard service medical records dated from February 1995 to July 1997 show that the Veteran was given a profile and physical restrictions due to a back disability stemming from a work-related back injury.  Limitations included no mandatory strenuous activity; no heavy lifting; no prolonged sitting, standing, stooping, or bending; no crawling, stooping, running, jumping, marching, or standing for periods greater than 10 minutes; and, no physical fitness testing.  

Private medical records dated from November 1993 to October 1995 show that while working at a shipyard in November 1993, the Veteran sustained a lifting injury to his back while carrying some heavy metal.  He presented for private treatment in November 1993 with complaints of low back pain and right leg pain since his work-related injury.  At that time, his past medical history was noted to be "completely negative" and the Veteran attributed his symptoms to his work-related injury.  The Veteran underwent an MRI and x-ray imaging of his spine, which revealed generalized mild spinal stenosis, slight lumbar scoliosis with mild degenerative changes, and a disc herniation.  In December 1993, the Veteran was admitted for a one-month history of lower back pain with right lower extremity radicular symptoms secondary to a work-related injury.  It was again noted that the Veteran's past medical history was negative and that the Veteran attributed his symptoms to his November 1993 work-related injury.  A lumbar myelogram revealed a herniated nucleus polposus at L3-4 on the right with rostral migration of a free fragment.  During follow-up treatment in January 1994, the Veteran's treating physician indicated a belief that the Veteran's symptoms of back pain and right leg pain were secondary to a herniated disc at L3-4 on the right side.

Private treatment records thereafter show that, in February 1994, the Veteran underwent an L3-4 micro-discectomy to remove a ruptured disc.  Subsequent to the surgery, the Veteran was doing well for a period of months and a July 1994 X-ray of the lumbar spine revealed no arthritic or traumatic abnormalities.  In September 1994, the Veteran reported some low back pain with an occasional twinge of right leg pain, but acknowledged that he was much better than he was prior to his surgery.  It was determined that the Veteran made a satisfactory postoperative recovery and he was found to have reached maximal medical improvement with an 11 percent disability rating under state guidelines.  The treating physician placed restrictions of no strenuous physical labor or activity; no heavy lifting greater than 20 pounds; and no prolonged sitting, standing, stooping, or bending.  

However, in December 1994, the Veteran experienced increased back pain.  In January 1995, an X-ray revealed degenerative narrowing at T12-L1.  The Veteran's treating physician opined that the most likely etiology of the Veteran's recurrent low back pain was a post laminectomy type syndrome, which was characterized by residual low back pain frequently seen following previous low back surgery.  In support of that conclusion, the physician noted that the Veteran did not have radicular leg pain and there was no evidence to suggest recurrent or new herniated lumbar discs.  Nor was there evidence of infection and the physician doubted any type of postoperative lumbar instability.  In April 1995, the Veteran had an unremarkable examination of the lumbar spine and underwent an MRI, which required clinical correlation.  In May 1995, based on the findings of the April 1995 MRI and X-rays taken in January 1995 and April 1995, the Veteran's treating physician again opined that the most likely diagnosis was post laminectomy type syndrome or irritation-inflammation of the nerves and low back region following previous low back surgery.  The same month, the Veteran's physician indicated that the restrictions previously imposed in September 1994 were still applicable and were expected to be permanent.  

In July 1995, it was noted that the Veteran had continued to experience low back pain since his surgery, which appeared to be a paraspinous muscle sprain/strain.  The physician explained that muscle spasm can cause a considerable amount of difficulty following surgery.  Thereafter, the Veteran continued to complain of low back pain without lower extremity complaints, and straight leg raising was negative bilaterally in August 1995.  He underwent physical therapy, with little to no benefit, and in October 1995, it was determined that the Veteran had reached maximum medical improvement relating to his back and right leg injury.  His past restrictions were noted to be permanent and the physician found it unlikely that the Veteran would be able to return to his prior work.

VA medical records dated from May 2001 to October 2007 show infrequent complaints of chronic back pain.  Significantly, in May 2001, the Veteran complained of lower back pain that had been experiencing "since 1993."

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds probative and persuasive the private physician's opinions and statements dated in January 1994, January 1995, May 1995, and July 1995 relating the Veteran's ongoing low back complaints to his work-related injury and subsequent surgery for the same.  Specifically, in January 1994, the Veteran's treating physician expressed a belief that the Veteran's pre-surgical symptoms of back pain and right leg pain were secondary to a herniated disc at L3-4 on the right side; in January 1995, the physician opined that the most likely etiology of the Veteran's recurrent low back pain was a post laminectomy type syndrome; in May 1995 the treating physician again opined that the most likely diagnosis was post laminectomy type syndrome or irritation-inflammation of the nerves and low back region following previous low back surgery; and, in July 1995, the physician noted that the Veteran had experienced low back pain since his surgery.

Those opinions and statements were based upon ongoing treatment of the Veteran for his low back disability, statements made by the Veteran in furtherance of treatment, and, regarding the January 1995 and July 1995 statements, were supported by a rationale.  Therefore, they are accorded significant probative weight.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Board also finds it significant that there are no contrary competent medical opinions of record.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the preponderance of the evidence is against a finding of a direct nexus between the Veteran's current low back disability and his military service or any incident therein, including a claimed back injury.  There is nothing in the service medical records from the Veteran's period of active duty or his subsequent reserve service to suggest that his current low back disability is related to service.  Service medical records from the Veteran's period of active duty are negative for references to a back injury or complaints or clinical findings related to the low back.  Similarly, reserve service examinations dated up through July 1993 are negative for complaints or clinical findings related to any low back disability or any mention of a back injury in service.  Private medical records show that the Veteran sustained a back injury at work in November 1993, prior to which he reported a negative medical history.  Those private records also show ongoing treatment for a low back disability that was directly attributed by both a private physician and the Veteran to a work-related low back injury and surgery for that injury.  Reserve service medical records thereafter also reference a work-related back injury for which the Veteran was given physical activity restrictions, but are negative for complaints related to the back or evidence that the Veteran's back disability worsened following the December 1993 surgery.  In addition, arthritis of the low back (or any other low back disability) was not diagnosed within one year of separation from active service, so presumptive service connection for a low back disability is not warranted.  

The Board notes the contentions of the Veteran that his current low back disability is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as back pain, but he is not competent to provide a medical diagnosis for any low back disability or to relate any low back disability medically to his military service, including to any claimed injury therein.  The Board also finds that the negative service medical records from the Veteran's period of active duty, and the Veteran's express denial of back problems during reserve service examinations in March 1980, February 1985, March 1989, and July 1993, cast doubt on the Veteran's claim of an in-service back injury.  In that regard, the Board notes that the Veteran sought treatment during active service for a number of other problems, but the records do not show any complaints of back problems.

The Veteran has also provided lay evidence of manifestation of low back symptoms during service and a continuity of symptoms related to the low back after discharge.  The Board acknowledges that he is competent to provide that evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also acknowledges that a lack of corroboration does not, by itself, render lay evidence incredible.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  However, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, due to inconsistencies with other evidence of record, the Board finds the Veteran's assertions to lack credibility.  

Despite the Veteran's claims of a low back injury in service with continuing symptoms since that time, the first post-service evidence of record of any low back problem is dated in November 1993, over 15 years after separation from active service and following a documented work-related injury.  At the time of first treatment, and thereafter, the Veteran provided a negative prior history of any back problems.  The record shows that during reserve service examinations in March 1980, February 1985, March 1989, and July 1993, the Veteran expressly denied a history of back problems, and upon seeking initial treatment for his work-related injury in November 1993, the Veteran reported a negative past medical history.  The Board also finds probative the fact that the private treatment records related to the Veteran's low back disability dated from November 1993 to October 1995 are entirely negative for reports or references to a low back injury in service or to any prior medical history relating to the low back, and that, during VA treatment in May 2001, prior to filing a claim for VA benefits relating to a low back disability, the Veteran reported an onset of low back pain in 1993.  That evidence contradicts the Veteran's subsequent statements in July 2007, March 2008, and April 2008, that he sustained injury to his low back during active duty and experienced ongoing symptoms since that time.  Because the Veteran was seeking medical treatment for low back symptoms from November 1993 to October 1995 and in May 2001, it seems likely that he would report the events preceding his symptoms carefully and accurately, so that the treating physician would have a fully-informed history of the symptoms and provide appropriate treatment.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Board finds that the report of a negative previous history at the time of treatment for the work-related injury is more persuasive evidence than the later reports of an in-service back injury that were advanced in furtherance of a claim for benefits.

Again, the absence of corroborating medical evidence does not, by itself, render the Veteran's assertions incredible.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  However, private medical records dated in January 1994, January 1995, May 1995, and July 1995 show that the Veteran's treating physician medically associated the Veteran's low back symptoms with his November 1993 work-related back injury and his subsequent December 1993 surgery for the same.  The Board accords those opinions significant probative weight as they were based on continuing treatment of the Veteran, and because they were based on statements made by the Veteran in furtherance of treatment and not in connection with a claim for VA benefits.  

The Board also finds that, in weighing the conflicting statements the Veteran has provided concerning his symptoms, the point in time in which each statement was made is important.  Significantly, the record shows during treatment for the low back between November 1993 and October 1995, the Veteran himself consistently attributed his low back and right leg symptoms to his work-related back injury.  He also reported a 1993 onset of back pain during May 2001 VA treatment.  In fact, the first mention of any service-related low back injury with continuing low back symptoms is dated in July 2007, made in connection with a claim for VA benefits and after the Veteran sustained injury to his low back in November 1993 while lifting at work.  The Board finds that the statements made by the Veteran at the time of his November 1993 treatment to be more probative and persuasive than his statements made 14 years later, as those initial statements were made in furtherance of treatment and not in connection with a claim for VA benefits.  In addition, a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the negative service medical records and the private treatment records dated from November 1993 to October 1995 is also significant.  

There is no doubt that the Veteran is competent to relate the onset of symptoms as he remembers it.  Thus, his competency is not at issue with regard to recounting these details.  Rather, it is his credibility which the Board finds is lacking.  In this case, there exists powerful conflicting evidence, including normal medical examinations during active and reserve service up through July 1993, the lack of post-service low back complaints or treatment until 15 years after separation from active service and following a documented work-related low back injury, and the Veteran's initial statements regarding the onset of symptoms as reported during private treatment from November 1993 to October 1995 and VA treatment in May 2001.  In sum, the credible evidence indicates that the Veteran was discharged from active service with a pertinently normal discharge examination, and that symptoms related to the low back did not appear until more than 15 years after separation from active duty and following a work-related injury in November 1993.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's low back disability is related to his active service or any incident therein.  Therefore, the Board concludes that the low back disability was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the March 2008 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  While the Veteran has indicated that he is in receipt of disability benefits from the Social Security Administration, he has not alleged those records are relevant to his claim or that those records have a reasonable possibility of helping to substantiate his claim.  Accordingly, the Board finds that they are not relevant and that remand to obtain those records is not necessary.  Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010).

In addition, although VA has not obtained an examination in relation to the Veteran's claim, the Board finds that such an examination or medical opinion is not necessary to make a decision on the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The competent and credible evidence of record directly attributes the Veteran's low back disability to a work-related injury and subsequent surgery for the same.  The Board also notes that the current record contains no competent evidence that the Veteran's low back disability may be associated with his active service.  Thus, the Veteran has not presented the evidence necessary to trigger VA's duty to assist him by providing an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disability is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim of entitlement to initial increased ratings for his service-connected knee disabilities.

The Veteran, in written statements, contends that his service-connected knee disabilities are more severe than contemplated by their assigned 10 percent disability ratings.

VA medical records dated in April 2006 and October 2006 show complaints of bilateral knee pain with walking, moving, climbing stairs, or climbing ladders.  However "being still" helped the pain.  The Veteran also complained of catching, clicking, and occasional mild swelling.  However, his knees did not lock and they did not collapse.  Physical examination in April 2006 revealed full range of motion with mild to moderate crepitation on the left.  Physical examination in October 2006 revealed tightness in the hamstrings and full extension and flexion to 120 degrees bilaterally.  Chondromalacia patella of both the left and right knee was diagnosed, as was degenerative joint disease in April 2006.  Naprosyn was prescribed and it was recommended that the Veteran perform hamstring stretches, pool exercise, straight leg raising, and biking. 

During VA joints examination in January 2007, the Veteran complained of continuing pain over the years and flare-ups of pain associated with a lot of standing, walking, and climbing stairs or steps.  He also reported that his kneecaps momentarily caught or locked when climbing steps or ladders.  Regarding the effects on occupational functioning, the Veteran reported that he last worked in 2004 and had a history of an on-the-job back injury for which he had two surgeries.  He also reported a prior neck surgery.  He reported that he was independent in activities of daily living and denied use of a cane or brace.  Physical examination of the knees revealed no evidence of redness, heat, or swelling, bilaterally.  Range of motion testing, including repetitions, revealed extension to 0 degrees and flexion to 125 degrees, bilaterally, with slight pain on motion.  However, there was no additional limitation of motion noted.  Nor was there evidence of ligamentous laxity.  There was bilateral patellofemoral joint tenderness with bilateral positive patellar grind test.  The examiner diagnosed bilateral chondromalacia patella.  The examiner also noted that additional limitation of function during flare-ups could not be determined without resort to mere speculation.

Thereafter, the Veteran sought VA treatment in February 2007 for intermittent and  severe bilateral knee pain.  It was noted that he was not exercising as instructed due to a back disability.  Physical examination revealed marked tightness in the hamstrings.  On range of motion testing, the Veteran exhibited full extension and flexion to 120 degrees, bilaterally.  There was positive patellofemoral grind test bilaterally.  There was no evident of effusion or medial or lateral laxity.  Lachman and pivot testing were negative, but stepoff testing was positive.  Neurological sensation and vascular were intact.  The left knee was noted to have a palpable nontender medial plica.  Bilateral chondromalacia patella was diagnosed and modified exercises were recommended.  It was also noted that if the Veteran performed his exercises but did not improve after six months, a brace might be helpful to help rehabilitate his knees.  In May 2007,  the Veteran presented for VA treatment with complaints of his knees locking.  He also inquired about a brace.  Range of motion of the extremities was normal.  Bilateral chondromalacia was diagnosed and x-rays and a consultation were ordered.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the Veteran's last VA examination is somewhat stale and VA medical records show that his bilateral knee disability has required additional treatment since the date of the last examination, including possible prescription of a knee brace.  Because there may have been a significant change in the Veteran's condition, the Board finds that he should be afforded a new examination, which takes into account his most recent treatment.  

Additionally, the Board notes that the January 2007 examiner indicated that an opinion regarding additional limitation during flare-ups could not be provided without resorting to speculation.  Because the Board must consider whether limitation of motion may establish a basis for a higher rating, remand is necessary. Without further clarification of the Veteran's range of motion in his right and left knee during flare-ups, the Board is without medical expertise to determine the current severity of the disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). Therefore, another VA examination should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, it appears that there are outstanding VA medical records.  A May 2007 VA medical record indicates that the Veteran was to undergo X-rays and a consultation for his bilateral knee disability, however, no records relating to knee x-rays or a knee consultation have been associated with the claims file.  Additionally, the most recent VA medical record associated with the claims file is dated in October 2007.  Because it appears that there may be outstanding VA medical records dated from May 2007 that may contain information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Gulf Coast Veterans Health Care System (Biloxi) dated from May 2007 to the present.

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of his service-connected knee disabilities.  The examiner should review the claims folder and that review should be indicated in the examination report.  All necessary tests and studies, including range of motion studies and X-rays, should be conducted.  Specifically, the examiner should provide the following information: 

(a)  Provide ranges of motion of the right and left knee in degrees and state whether or not X-ray evidence of arthritis is shown.  The normal range of motion of the knee is 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a , Plate II (2010). 

(b)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

(c)  State whether any recurrent lateral instability or subluxation is shown, and if so, the severity. 

(d)  State what impact, if any, the Veteran's right and left chondromalacia patella has on his occupational functioning and daily living. 

3.  Then, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


